Case: 22-10262      Document: 00516500095         Page: 1     Date Filed: 10/06/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                  No. 22-10262
                                Summary Calendar                              FILED
                                                                        October 6, 2022
                                                                         Lyle W. Cayce
   United States of America,                                                  Clerk

                                                              Plaintiff—Appellee,

                                       versus

   Michael Deshawn Homer,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 5:21-CR-114-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Michael Deshawn Homer pleaded guilty to one count of possession of
   a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1). He appeals and,
   relying on National Federation of Independent Business v. Sebelius, 567 U.S. 519
   (2012), argues for the first time that § 922(g)(1) exceeds the scope of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10262      Document: 00516500095            Page: 2    Date Filed: 10/06/2022




                                      No. 22-10262


   Congress’s power under the Commerce Clause and is thus unconstitutional.
   The Government has filed an unopposed motion for summary affirmance and
   an alternative request for an extension of time to file its brief.
          Homer correctly concedes that his arguments challenging the
   constitutionality of § 922(g)(1) are foreclosed. See United States v. Alcantar,
   733 F.3d 143, 145-46 (5th Cir. 2013); United States v. Daugherty, 264 F.3d 513,
   518 (5th Cir. 2001); United States v. De Leon, 170 F.3d 494, 499 (5th Cir.
   1999). He raises the arguments to preserve them for further review.
          Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the Government’s motion
   for summary affirmance is GRANTED, the alternative motion for an
   extension of time to file a brief is DENIED, and the judgment of the district
   court is AFFIRMED.




                                           2